Appellant and cross appellant have both filed petitions for rehearing in this cause. The ultimate purpose of cross appellant's petition is to permit appellee to share in the distribution of the assets of the appellant as *Page 192 
well as "his prorata part of any surplus on hand arising from retains for handling citrus fruits during his membership."
It was not and is not now the view of the Court that he should be permitted to do this. It was the practice of appellee's testator to join appellant in the fall for the purpose of handling his fruit through it and resign in the spring when his fruit was all disposed of. It was not shown that he was in any way responsible for the policy, obligations, or transactions of the appellant; he merely connected himself with it for a specific purpose and being so his recovery should be limited to his prorata part of any surplus on hand arising from retains for handling his fruit.
Both petitions for rehearing are accordingly denied.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur.
                   ON PETITION FOR REHEARING.